Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on 2/24/2022.

The application has been amended as follows: 
1. (Amended) An apparatus comprising: 
a memory; and 
a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
parse software code for a software application to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code; 
wherein organizing using the neural network further comprises:
		identifying a portion of the hierarchical structure as noise based on a noise identification model, wherein the noise identification model is produced by the neural network that is trained using training code that includes noise; and
removing the identified portion from the hierarchical structure to produce a modified hierarchical structure without the identified portion; 
convert the modified hierarchical structure into an output vector comprising a numerical representation of the software code; 
detect a first change to the software code; 
convert the first change to a first vector comprising a numerical representation of the first change; 
detect a second change to the software code; 
convert the second change to a second vector comprising a numerical representation of the second change; 
determine, by comparing the output vector, the first vector, and the second vector, that the first and second changes are conflicting changes to the software code; and 
in response to determining that the first and second changes are conflicting changes, implementing the first change while preventing 

2. The apparatus of Claim 1, wherein the hardware processor is further configured to communicate an alert indicating that the first and second changes are conflicting.

3. The apparatus of Claim 1, wherein the hardware processor is further configured to prevent the second change from being implemented in the software code until the first change has been implemented in the software code.
4. (Cancelled)

5. The apparatus of Claim 1, wherein the hardware processor is further configured to convert the output vector into the software code.

6. The apparatus of Claim 1, wherein comparing the output vector, the first vector, and the second vector comprises determining a distance between the first and second vectors.
7. The apparatus of Claim 1, wherein preventing the second change from being implemented in the software code comprises preventing a source code file for the software code from being communicated to a developer of the second change.

8. (Amended) A method comprising: 

converting, by the hardware processor, the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code;
organizing, by the hardware processor and using a neural network, the plurality of tokens into a hierarchical structure that represents the software code; 
wherein organizing using the neural network further comprises:
	identifying a portion of the hierarchical structure as noise based on a noise identification model, wherein the noise identification model is produced by the neural network that is trained using training code that includes noise; and
	removing the identified portion from the hierarchical structure to produce a modified hierarchical structure without the identified portion;
converting, by the hardware processor, the modified hierarchical structure into an output vector comprising a numerical representation of the software code; 
detecting, by the hardware processor, a first change to the software code; 
converting, by the hardware processor, the first change to a first vector comprising a numerical representation of the first change; 
detecting, by the hardware processor, a second change to the software code; 
converting, by the hardware processor, the second change to a second vector comprising a numerical representation of the second change; 
determining, by the hardware processor and by comparing the output vector, the first vector, and the second vector, that the first and second changes are conflicting changes to the software code; and 
in response to determining that the first and second changes are conflicting changes, implementing the first change while preventing, by the hardware processor, the second change from being implemented in the software code.

9. The method of Claim 8, further comprising communicating, by the hardware processor, an alert indicating that the first and second changes are conflicting.

10. The method of Claim 8, further comprising preventing, by the hardware processor, the second change from being implemented in the software code until the first change has been implemented in the software code.

11. (cancelled)

12. The method of Claim 8, further comprising converting, by the hardware processor, the output vector into the software code.

13. The method of Claim 8, wherein comparing the output vector, the first vector, and the second vector comprises determining a distance between the first and second vectors.

14. The method of Claim 8, wherein preventing the second change from being implemented in the software code comprises preventing a source code file for the software code from being communicated to a developer of the second change.

15. (Amended) A system comprising: 
a repository configured to store software code for a software application; and 
a code converter comprising a hardware processor communicatively coupled to a memory, the hardware processor configured to: 
parse the software code to identify a plurality of portions of the software code; 
convert the plurality of portions of the software code into a plurality of tokens that form a numerical representation of the software code; 
organize, using a neural network, the plurality of tokens into a hierarchical structure that represents the software code;
wherein organizing using the neural network further comprises:
	identifying a portion of the hierarchical structure as noise based on a noise identification model, wherein the noise identification model is produced by the neural network that is trained using training code that includes noise; and
	removing the identified portion from the hierarchical structure to produce a modified hierarchical structure without the identified portion; 
 modified hierarchical structure into an output vector comprising a numerical representation of the software code; 
detect a first change to the software code; 
convert the first change to a first vector comprising a numerical representation of the first change; 
detect a second change to the software code; 
convert the second change to a second vector comprising a numerical representation of the second change; 
determine, by comparing the output vector, the first vector, and the second vector, that the first and second changes are conflicting changes to the software code; and 
in response to determining that the first and second changes are conflicting changes, implementing the first change while preventing 

16. The system of Claim 15, wherein the hardware processor is further configured to communicate an alert indicating that the first and second changes are conflicting.

17. The system of Claim 15, wherein the hardware processor is further configured to prevent the second change from being implemented in the software code until the first change has been implemented in the software code.

18. (Cancelled)

19. The system of Claim 15, wherein the hardware processor is further configured to convert the output vector into the software code.

20. The system of Claim 15, wherein comparing the output vector, the first vector, and the second vector comprises determining a distance between the first and second vectors.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Pezaris (US 2020/0192638 A1), teaches a real time status display that can convey that another user if currently editing a file that the current user is working on and committing changes.  The system provides real time notifications of potential merge conflicts when another user has begun editing the same code or code lines being reviewed for a commit (0046).  However Pezaris does not teach the invention as claimed. 
Samudrala et al. (US 2021/0191715 A1), teaches the merging of code branches.  Conflicts are determined and a machine learning model is used to determine conflict resolution.  However Samudrala et al. does not teach the invention as claimed.  
Sarma et al. (“Palantir: Early Detection of Development Conflicts Arising from Parallel Code Changes”, IEEE, 2012), teaches an approach to inform developers of a potential conflict from the moment that the two parallel changes begin to conflict (1 Introduction, paragraph 2).  The system broadcasts a diff detailing a change.  Other workspaces interpret the diff and analyze whether its contents lead to a conflict with any local changes.  If a change is found all workspaces are informed of the conflict (4 Approach, Paragraph 6).  However Sarma et al. does not teach the invention as claimed. 

Brun et al. (“Early Detecting of Collaboration Conflicts and Risks”, IEEE 2013), teaches that conflicts can be textual or higher order.  A textual conflict arises when two developer make inconsistent changes to the same part of source code.  To prevent subsequent changes from overwriting previous ones, a version control system allows the first developer to publish changes, but prevents the second developer from publishing until the conflict is resolved (1 Introduction, paragraph 3).  However, Brune et al. does not teach the invention as clamed. 
After a thorough search the examiner has not been able to find art that teaches or suggest the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199